Citation Nr: 0411168	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a VA burial allowance and/or a plot or interment 
allowance at the rate for a nonservice-connected death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

VA records reflect that the veteran served on active duty from 
January 1942 to January 1943.  He died in September 2002.  The 
appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in a 
non-VA facility in September 2002.

2.  At the time of his death, the veteran was not in receipt of 
pension or compensation benefits and did not have an original or 
reopened claim for such benefits pending.

3.  The veteran served during a period of war, but was not 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under contract 
with the VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1601, 3.1605 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's certificate of death indicates that he died in 
September 2002 while admitted as an inpatient at a non-VA 
hospital.  At the time of his death, the veteran was not in 
receipt of pension or compensation benefits and did not have any 
claims pending.

Burial expenses of a veteran are payable if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  If the veteran's death was not service connected, 
burial benefits are payable if at the time of death: (1) the 
veteran was in receipt of pension or compensation (or, but for the 
receipt of military retirement pay, would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either compensation or pension pending.  38 U.S.C.A. § 
2302(a)(1); 38 C.F.R. § 3.1600(b)(1),(2).

Burial benefits are also payable to a claimant if: (1) the 
deceased was a veteran of any war or was discharged or released 
from active military service for a disability incurred or 
aggravated in the line of duty, and the body of the deceased is 
being held by a State (or political subdivision of a State); (2) 
there is no next of kin or other person claiming the body of the 
deceased veteran, and (3) there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).  In addition, burial benefits 
are payable if the veteran died of a nonservice-connected disorder 
while properly hospitalized by the VA.  38 C.F.R. § 3.1600(c).  
Under applicable regulations, "hospitalized by the VA" means 
admission to a VA facility for hospital, nursing home or 
domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 
3.1600(c).  Even if the veteran was not hospitalized in such a 
facility, burial benefits are still payable if he died while 
traveling under prior authorization at the VA's expense to or from 
a specific place for the purposes of examination, treatment, or 
care.  38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy the aforementioned 
criteria.  At the time of his death, the veteran was not in 
receipt of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending.  While the 
veteran served during a period of war, he was not discharged or 
released from active military service for a disability incurred or 
aggravated in the line of duty.  Although the veteran died of a 
nonservice-connected disorder, his death did not occur while he 
was admitted to a VA facility for hospital, nursing home or 
domiciliary care.  Finally, the appellant does not contend, and 
the evidence does not establish that, at the time of his death, 
the veteran was traveling under proper authority and at VA expense 
for the purpose of examination, treatment or care.  In light of 
the above, there is no basis upon which a grant of burial benefits 
may be warranted.

When a veteran dies from nonservice-connected causes, a certain 
sum may be paid as a plot or interment allowance.  Entitlement is 
subject, in part, to the following conditions: The deceased 
veteran is eligible for the burial allowance under 38 C.F.R. § 
3.1600(b) or (c) discussed above, and the conditions set forth in 
38 C.F.R. § 3.1604 relating to burial in a State veteran's 
cemetery are met; or the veteran was discharged from active 
military service for a disability incurred or aggravated in the 
line of duty (or at the time of discharge had such disability, 
shown by official records, which in medical judgment would have 
justified a discharge for disability), or served in any war; and 
the veteran is not buried in a national cemetery or other cemetery 
under the jurisdiction of the United States.  38 U.S.C.A. § 
2303(b); 38 C.F.R. § 3.1600(f).

As previously discussed, the appellant is not eligible for a 
burial allowance under 38 C.F.R. § 3.1600(b) or (c).  In addition, 
the veteran was not discharged from active service for a 
disability incurred or aggravated in the line of duty, and there 
are no official records showing that, at the time of discharge, he 
had a disability that would have justified a discharge for 
disability.  Finally, while the veteran served during a period of 
war, the veteran's remains have not been reposed in a state owned 
cemetery or a section thereof (the veteran's Death Certificate 
indicates that the place of final disposition is the San Joaquin 
National Cemetery).  As such, the appellant is not legally 
entitled to a plot or interment allowance.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA 
shall assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The Board finds that the RO decisions and 
correspondence provided to the appellant in this case have 
notified her of all regulations pertinent to burial benefits 
claims, informed her of the reasons for which it had denied her 
claim, and provided her additional opportunities to present 
evidence and argument in support of her claim.  The appellant has 
not referenced any existing evidence that might aid her claim or 
that might be pertinent to the bases of the denial of her claim.  
The appellant has been informed that VA would assist her in 
obtaining any relevant evidence that she identified.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant and that no further action is necessary.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim 
on appeal (see Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The Board does not in any way dispute the appellant's assertion 
that the veteran served his country with honor and respect.  The 
Board must point out, however, that it is required to apply the 
law and regulations as set forth in the United States Code and the 
Code of Federal Regulations when reviewing claims.  There simply 
is no statutory or regulatory provision that would permit 
entitlement to burial benefits in this case.


ORDER

Entitlement to a VA burial allowance and/or a plot or interment 
allowance at the rate for a nonservice-connected death is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



